Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order that, based upon his admission, found that he had violated the conditions of a term of probation imposed on a prior adjudication of juvenile delinquency. Respondent contends that Family Court denied him due process and equal protection and otherwise erred when, without conducting a dispositional hearing, the court refused to follow the recommendation of the Probation Department and instead terminated probation and placed respondent in the custody of the Office of Children and Family Services for 12 months. Those contentions are unpreserved for our review (see, Matter of Derrick T. M., 286 AD2d 938; Matter of Jennifer WW., 274 AD2d 778, 779, lv denied 95 NY2d 764) and in any event lack merit. The court was not required to follow the recommendation of the Probation Department (see, Matter of Dennis ZZ., 159 AD2d 880), nor was it required to conduct a dispositional hearing upon finding that respondent violated the conditions of a term of probation previously imposed (see, Matter of Edwin L., 88 NY2d 593, 601, citing Family Ct Act § 360.3 [6]; Matter of Louis W., 282 AD2d 686; Matter of Vincent B., 239 AD2d 925, 926). The court did not abuse its discretion in determining the appropriate disposition. (Appeal from Order of Monroe County Family Court, Donofrio, J. — Violation of Probation.) Present— Pine, J. P., Wisner, Kehoe, Gorski and Lawton, JJ.